RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1799-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOSE SANTANA,
a/k/a JOSE DURAN,

     Defendant-Appellant.
_______________________

                   Submitted March 28, 2022 – Decided July 12, 2022

                   Before Judges Sumners and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 13-08-2521.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (John V. Molitor, Designated Counsel, on the
                   brief).

                   Grace C. MacAulay, Camden County Prosecutor,
                   attorney for respondent (Hannah M. Franke, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Jose Santana appeals from a Law Division order denying his

petition for post-conviction relief (PCR) without an evidentiary hearing. He

presents the following arguments for our consideration:

            POINT I

            NONE OF THE DEFENDANT'S CLAIMS ARE
            PROCEDURALLY BARRED[.]

            POINT II

            THIS COURT SHOULD REVERSE THE TRIAL
            COURT'S   DECISION     TO  DENY THE
            DEFENDANT'S        PETITION     FOR
            POST-CONVICTION RELIEF WITHOUT AN
            EVIDENTIARY HEARING[.]

Having reviewed the record considering the applicable legal standards, we are

unpersuaded by defendant's arguments and affirm.

      The procedural history and trial evidence are detailed in our unpublished

decision on defendant's direct appeal affirming his convictions for

second-degree sexual assault, N.J.S.A. 2C:14-2(b), and the lesser-included

offense of third-degree endangering the welfare of a child, N.J.S.A. 2C:24-4(a),

and his aggregate seven-year sentence subject to the No Early Release Act,

N.J.S.A. 2:43-7.2, State v. Santana, No. A-5308-15 (App. Div. July 6, 2018),

certif. denied, 236 N.J. 468 (2019), as well as the PCR court's June 23, 2020 oral



                                                                            A-1799-20
                                        2
decision. In this opinion, we restrict our discussion of the trial record to the

issues raised on appeal.

       Defendant contends that the PCR court, which also presided over the trial,

erred when it held that all his ineffective assistance of counsel PCR claims

should have been raised on direct appeal. Defendant alleged his trial counsel

did not conduct a full investigation; present additional alibi witnesses; present

an accurate timeline to exculpate defendant; review or reconstruct the alleged

crime scene which would establish he could not have abused the victim;

completely evaluate or impeach the evidence; and introduce any exculpatory

evidence.     Defendant's PCR counsel further stated at oral argument that

counsel's "cumulative errors prejudiced the defense as . . . defendant adequately

explained the event with the victim as a brief accident."

       Based upon our review of the record, we disagree with the PCR court's

determination that defendant's PCR claims were procedurally barred because

they could have been raised on direct appeal.        Other than for enumerated

exceptions, which do not apply here, Rule 3:22-4(a)1 bars a defendant from


1
    Rule 3:22-4(a) provides:

             First Petition for Post-Conviction Relief. Any ground
             for relief not raised in the proceedings resulting in the


                                                                           A-1799-20
                                        3
employing a PCR petition to assert a claim that could have been raised at trial

or on direct appeal. See State v. Nash, 212 N.J. 518, 546 (2013). Although we


            conviction, or in a post-conviction proceeding brought
            and decided prior to the adoption of this rule, or in any
            appeal taken in any such proceedings is barred from
            assertion in a proceeding under this rule unless the
            court on motion or at the hearing finds:

                  (1) that the ground for relief not previously
                  asserted could not reasonably have been raised in
                  any prior proceeding; or

                  (2) that enforcement of the bar to preclude
                  claims, including one for ineffective assistance of
                  counsel, would result in fundamental injustice; or

                  (3) that denial of relief would be contrary to a
                  new rule of constitutional law under either the
                  Constitution of the United States or the State of
                  New Jersey.

            A ground could not reasonably have been raised in a
            prior proceeding only if defendant shows that the
            factual predicate for that ground could not have been
            discovered earlier through the exercise of reasonable
            diligence.

            A denial of relief would be contrary to a new rule of
            constitutional law only if the defendant shows that the
            claim relies on a new rule of constitutional law, made
            retroactive to defendant's petition by the United States
            Supreme Court or the Supreme Court of New Jersey,
            that was unavailable during the pendency of any prior
            proceedings.


                                                                         A-1799-20
                                       4
rejected his direct appeal arguments to reverse his convictions and sentence, we

did not address, nor could we in that proceeding, his PCR claims––essentially

faulting trial counsel for not producing evidence to refute the State's charges––

because the claims were outside the trial record and could not have been fully

evaluated in a direct appeal. See State v. Preciose, 129 N.J. 451, 460 (1992).

Thus, Rule 3:22-4(a) is inapplicable and does support a denial of defendant's

PCR petition.

      Even though we disagree its application of Rule 3:22-4(a), the PCR court

prudently addressed the merits of defendant's claims, determining he did not set

forth a prima facie case of ineffective assistance of counsel under Strickland v.

Washington, 466 U.S. 668, 687, 694 (1984)2, because he did not demonstrate

that: (1) counsel's performance was constitutionally deficient; and (2) defendant

suffered resulting prejudice, meaning there was "reasonable probability that[,]

but for counsel's unprofessional errors, the result of the proceeding would have

been different." Based upon our de novo review of the PCR court's factual

findings made without an evidentiary hearing and legal conclusions, we agree

with the court. State v. Harris, 181 N.J. 391, 415 (2004).



2
  Adopted for application under the New Jersey Constitution in State v. Fritz,
105 N.J. 42 (1987).
                                                                           A-1799-20
                                       5
      Concerning defendant's claims that trial counsel did not conduct a full

investigation to uncover evidence to support his defense, the PCR court, citing

State v. Savage, 120 N.J. 594, 618 (1990), State v. Cummings, 321 N.J. Super.

154, 170 (App. Div. 1999), and State v. Porter, 216 N.J. 343, 353 (2013),

properly noted there was nothing in the petition in the form of certifications

establishing a reasonable probability that counsel's further investigation would

have revealed particular facts or disclosed witnesses that would have changed

the jury's verdict. See State v. Jones, 219 N.J. 298, 312 (2014) (finding PCR

petitions must be "accompanied by an affidavit or certification by defendant, or

by others, setting forth with particularity" the facts establishing alleged

ineffective assistance of counsel). The PCR court stressed that defendant's

argument was "nothing more than a b[a]ld assertion that the trial counsel should

have investigated witnesses. . . . without any factual support to demonstrate

counsel's alleged substandard performance." See Cummings, 321 N.J. Super. at

170 (explaining "bald assertions" are insufficient to sustain a defendant's burden

under the Strickland standard). In fact, the court pointed out that counsel's

production of alibi witness Dennis O'Keefe to contradict the victim's assertion

regarding when the abuse occurred contradicted the contention that counsel

failed to investigate.   We discern no reason to disagree with PCR court,


                                                                            A-1799-20
                                        6
especially given that it presided over the trial, which made it intimately aware

of the trial evidence and strategies employed by the State and the defense.

      As for defendant's claim that counsel failed to present alibi witnesses other

than O'Keefe, the PCR court similarly determined the claim relied on "bald

assertions unsupported by any facts," with no certifications explaining what

"the[] alleged alibi witnesses" would have stated at trial. See Cummings, 321

N.J. Super. at 170. In support, the PCR court recounted O'Keefe's testimony

that only he and defendant were together at a restaurant "during that time period

when . . . defendant was off from work and the time th[e] victim [was] home

from school" when the alleged abuse occurred.           The court reasoned that

O'Keefe's testimony undermined defendant's argument that there were other

alibi witnesses given there was no one else with him and defendant during the

time in question. The fact that defendant failed to identify in his petition any

other alibi witnesses cements the court's logic, thus we have no reason to depart

from the PCR court's sound analysis.

      Regarding defendant's contention that counsel was ineffective for failing

to present a proper timeline that would have exculpated him as well as failing to

review or reconstruct the crime scene, the PCR court correctly determined the

argument was meritless because it is undermined by trial counsel's


                                                                             A-1799-20
                                        7
cross-examination of the victim, during which he reviewed the timeline for the

alleged commission of the crimes. The court stated counsel "placed a time on

the record from the victim. He corroborated in her testimony . . . the time she

would leave school, the time she would get . . . home—she would get on the bus,

the time she got off the bus." Although counsel was able to establish the victim's

timeline differed from O'Keefe's testimony, the jury found the victim's

allegations were credible. Because the timeline evidence was presented to and

considered by the jury, defendant's argument that counsel was ineffective was

correctly rejected by the court.

      To the extent not addressed, defendant's remaining arguments lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2). We

add only the following comments. The PCR court properly rejected defendant's

claims that trial counsel did not competently evaluate and impeach the evidence

presented by the State at trial and did not introduce exculpatory evidence,

because defendant failed to identify the evidence in question.

      Affirmed.




                                                                            A-1799-20
                                        8